Case 0:18-cv-62593-DPG Document 163 Entered on FLSD Docket 06/17/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA


   FEDERAL TRADE COMMISSION,

                  Plaintiff,
                                                              Case No.: 18-cv-62593-DPG
          vs.

   SIMPLE HEALTH PLANS LLC, a Florida limited
   liability company, et al.,

                  Defendants.


       PLAINTIFF FEDERAL TRADE COMMISSION’S OPPOSITION TO DEFENDANT
        STEVEN DORFMAN’S MOTION TO DISSOLVE PRELIMINARY INJUNCTION

  I.      Introduction

          Decades-long Eleventh Circuit precedent holds that a court’s “equitable powers may be

  employed to issue a preliminary injunction, including a freeze of assets, during the pendency of

  an action for permanent injunctive relief” brought by the FTC pursuant to Section 13(b) of the

  Federal Trade Commission Act, 15 U.S.C. §53(b). FTC v. U.S. Oil & Gas Corp., 748 F.2d 1431,

  1434 (11th Cir. 1984). Despite this crystal clear law in the Eleventh Circuit, Defendant Steven

  Dorfman (“Dorfman”) has filed a motion to dissolve the preliminary injunction that the Court

  entered last month, taking his now familiar position that the Court should simply ignore settled

  law in favor of what Dorfman believes the law should be.1 As before, Dorfman attempts to

  muddy perfectly clear Eleventh Circuit law either by mis-stating the law or ignoring the portions

  that do not support his position. Here, Dorfman’s entire argument is based on his claim that the

  first proviso of Section 13(b) of the FTC Act requires the FTC to file an administrative action

  1
   In addition to this motion to dissolve, Dorfman has argued in at least five other briefs that this Court
  should disregard binding Eleventh Circuit law. (See D.E. 79, 94, 104, 134, and 145). He also raised the
  same issue in two additional hearings related to other motions (see Transcript of 12/6/18 hearing at pp. 3-
  8, 13 and Transcript of 1/16/19 hearing at 4-5, 10-13).

                                                       1
Case 0:18-cv-62593-DPG Document 163 Entered on FLSD Docket 06/17/2019 Page 2 of 6



  within 20 days of obtaining the preliminary injunction. In so arguing, he completely disregards

  the remainder of Section 13(b) as well as binding Eleventh Circuit law allowing the FTC to seek,

  and courts to enter, a preliminary injunction and other equitable relief ancillary to an FTC action

  seeking a permanent injunction—without the need for a separate administrative action.

          In addition to mis-stating the law, Dorfman, as he has throughout this litigation, shows a

  galling disregard for judicial resources in filing his motion to dissolve the preliminary injunction

  while his appeal of the same preliminary injunction is currently pending in the Eleventh Circuit.2

  Dorfman complains that the FTC is somehow trying to deprive him of his due process rights by

  not proceeding with an administrative action against him. In fact, for the last six months, this

  Court has entertained Dorfman’s serial motions about the relief granted in this case before giving

  him the opportunity to oppose the FTC’s evidence at a daylong evidentiary hearing. He lost. He

  has filed an appeal of the Court’s preliminary injunction. No one is denying him due process,

  and this Court should reject his latest attempt to re-litigate the preliminary injunction.

  II.     Argument

          Unambiguous, binding Eleventh Circuit precedent holds that the FTC may obtain

  preliminary injunctive relief while pursuing a permanent injunction in a federal district court

  action brought pursuant to Section 13(b) of the FTC Act. In U.S. Oil & Gas Corp., the Eleventh

  Circuit case directly on point, the defendant unsuccessfully made the precise argument Dorfman

  now reprises. The defendant argued that the preliminary injunction should be dissolved because

  the FTC had not filed an administrative complaint within 20 days after entry of the injunction

  based on the first proviso of Section 13(b) of the FTC Act. 748 F.2d at 1433-34. The Eleventh

  2
    Just prior to filing this motion to dissolve the preliminary injunction, Dorfman filed with the Eleventh
  Circuit an “emergency” motion to stay the proceedings pending his appeal. Thus, Dorfman was
  simultaneously arguing to the Eleventh Circuit that this Court was divested of jurisdiction over this
  matter, while at the same time asking this Court to exercise jurisdiction and to dissolve the preliminary
  injunction. The Eleventh Circuit denied Dorfman’s motion to stay on June 11.

                                                       2
Case 0:18-cv-62593-DPG Document 163 Entered on FLSD Docket 06/17/2019 Page 3 of 6



  Circuit dismissed the defendant’s argument out of hand, holding that the second proviso to

  Section 13(b) contemplates the entry of a permanent injunction and that the “preliminary

  injunction issued here was founded on the Court’s equitable powers to provide relief ancillary to

  the Commission’s complaint for permanent injunction.” Id. at 1434-35. These equitable powers

  have been reaffirmed by the Eleventh Circuit numerous times over the last several decades. See,

  e.g., FTC v. Gem Merch. Corp., 87 F.3d 466, 468 (11th Cir. 1996) (“Section 13(b) of the Federal

  Trade Commission Act authorizes the FTC to seek, and the district courts to grant, preliminary

  and permanent injunctions against practices that violate any of the laws enforced by the

  Commission”); FTC v. IAB Mktg. Assocs., LP, 746 F.3d 1228 (11th Cir. 2014) (affirming entry

  of preliminary injunction); FTC v. Wash. Data Res., 704 F.3d 1323 (11th Cir. 2013) (same).

          In arguing that the Court should somehow depart from this longstanding and binding

  precedent, Dorfman attempts to confuse the issue by citing irrelevant case law that does not

  overrule or undermine the above cases. In urging the Court to ignore U.S. Oil & Gas Corp.,

  Dorfman cites U.S. v. JS & A Group, Inc., 716 F.2d 451 (7th Cir. 1983), U.S. v. National

  Dynamics Corp., 525 F. Supp. 380 (S.D.N.Y. 1981), and FTC v. Shire ViroPharma Inc., Case

  No. 17-131, 2018 WL 1401329 at *1 (D. Del. March 20, 2018), none of which support his

  argument. First, none of these cases is binding precedent in this circuit. Second, Dorfman

  neglects to point out that the Eleventh Circuit already considered the first two cases in U.S. Oil &

  Gas Corp. and specifically found that they were “not persuasive authority” because “preliminary

  relief was not at issue” in either. 748 F.2d at 1434.3 Similarly, the FTC did not seek a


  3
    Even if these cases were relevant to the inquiry, Dorfman of course only cites to the courts’ discussions
  of the first proviso of Section 13(b), when in fact the discussions in both cases relating to the second
  proviso of 13(b) support the FTC’s authority to seek a permanent injunction without initiating an
  administrative proceeding. See JS & A Group, Inc., 716 F.2d at 457 (“[S]ection 13(b) of the FTC Act
  authorizes the Commission to seek . . . and the court to grant . . . permanent injunctive relief, irrespective
  of whether a Commission proceeding regarding the alleged violations is pending or contemplated”);

                                                        3
Case 0:18-cv-62593-DPG Document 163 Entered on FLSD Docket 06/17/2019 Page 4 of 6



  preliminary injunction in ViroPharma, rendering it inapposite to the question of the

  appropriateness of the Court’s preliminary injunction in this case. 2018 WL 1401329 at *1.

          Dorfman also is wrong that Porter v. Warner Holding Co., 328 U.S. 395 (1946), a case

  cited by the Eleventh Circuit in support of its holding in U.S. Oil & Gas Corp., was reversed by

  Meghrig v. KFC Western, Inc., 516 U.S. 479 (1996). It was not. Just four years ago, the Court

  cited Porter for the principle that “[w]hen federal law is at issue and the public interest is

  involved, a federal court’s equitable powers assume an even broader and more flexible character

  than when only a private controversy is at stake,” including the power to “accord full justice” to

  all parties. Kansas v. Nebraska, 135 S. Ct. 1042, 1053 (2015) (cleaned up). Moreover, less than

  four months after the Meghrig opinion was issued, the Eleventh Circuit relied on Porter in FTC

  v. Gem Merchandising, 87 F.3d 466 (11th Cir. 1996). In fact, the Eleventh Circuit cited Porter

  just last year on the question of the scope of a court’s equitable powers under a statute.

  Transcon. Gas Pipe Line Co., LLC v. 6.04 Acres, More or Less, Over Parcel(s) of Land of

  Approximately 1.21 Acres, More or Less, Situated in Land Lot 1049, 910 F.3d 1130, 1152 (11th

  Cir. 2018).

          Dorfman would prefer that the Court take his view of statutory construction over that of

  the Eleventh Circuit. As such, he again engages in machinations and mental gymnastics to

  support his position, all of which are directly contradicted by the binding precedent. Eleventh

  Circuit law firmly establishes that the Court had the authority to enter the preliminary injunction

  and that the order may remain in place without the initiation of an administrative proceeding

  against Dorfman.



  National Dynamics Corp., 525 F. Supp. at 381 (“The district court has jurisdiction permanently to enjoin
  violations of the Act, whether or not the Commission has initiated, or is about to initiate, an
  administrative proceeding with respect to the alleged violations”).

                                                      4
Case 0:18-cv-62593-DPG Document 163 Entered on FLSD Docket 06/17/2019 Page 5 of 6



  III.   Conclusion

         For the reasons discussed above, the FTC requests that the Court deny Dorfman’s

  Motion to Dissolve the Preliminary Injunction.


  Dated: June 17, 2019                Respectfully submitted,

                                      ALDEN F. ABBOTT
                                      General Counsel

                                      /s/Elizabeth C. Scott
                                      ELIZABETH C. SCOTT, Special Bar No. A5501502
                                      escott@ftc.gov; (312) 960-5609
                                      JAMES H. DAVIS, Special Bar No. A5502004
                                      jdavis@ftc.gov; (312) 960-5611
                                      JOANNIE WEI, Special Bar No. A5502492
                                      jwei@ftc.gov; (312) 960- 5607

                                      Federal Trade Commission
                                      230 S. Dearborn Street, Suite 3030
                                      Chicago, Illinois 60604
                                      Telephone: (312) 960-5634
                                      Facsimile: (312) 960-5600

                                      Attorneys for Plaintiff
                                      FEDERAL TRADE COMMISSION




                                                   5
Case 0:18-cv-62593-DPG Document 163 Entered on FLSD Docket 06/17/2019 Page 6 of 6



                                CERTIFICATE OF SERVICE


  I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this June 17,
  2019, by the Notice of Electronic Filing, and was electronically filed with the Court via the
  CM/ECF system, which generates a notice of filing to all counsel of record.



                                                    /s/ Elizabeth C. Scott
                                                    Elizabeth C. Scott (SBA # A5501502)
